EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sara Bradford Reg. No. 68,715 on August 25, 2022.
The application has been amended as follows: 
Please replace all the claims with the following:

1. (Currently Amended)	A method for providing a unified cross-platform experience, the method comprising:
	determining that a user account is an owner or authorized user of a first device and a second device;
	establishing, based at least in part on the determination that the user account is the owner or authorized user of the first device and the second device, a local connection between the first device and the second device, wherein the first device operates on a first platform and the second device operates on a second platform;
	identifying, by the first device, a plurality of hardware APIs on the second device that are invokable for executing camera, fingerprint reader, or display actions by the second device, wherein the plurality of hardware APIs are exposed by the second device based on the connection being a local connection;
	requesting, by [[an]] a first application executed on the first device, execution of at least one of the camera, fingerprint reader, or display actions by the second device;
	receiving, by the first device, first information obtained via execution of the at least one camera, fingerprint reader, or display action; 
causing a result corresponding to the first information obtained via execution of the at least one camera, fingerprint reader, or display action to be displayed by the first application executed on the first device;
determining that the first device and the second device are no longer locally connected;
establishing a remote Internet connection between the first device and the second device; [[and]]
identifying, by the first device, a plurality of software APIs on the second device [[that]] each of which are invokable for executing one of a plurality of actions, wherein the plurality of software APIs do not include the plurality of hardware APIs, wherein the plurality of hardware APIs are not exposed by the second device based on the connection being a remote connection;
requesting, by a second application executed on the first device, execution of a first action of the plurality of actions by the second device; and
causing a result corresponding to second information obtained via execution of the first action by the second device to be displayed by the second application executed on the first device.

2. (Original)	The method of claim 1, wherein the first platform comprises a first device type and the second platform comprises a second device type.

3. (Previously Presented)	The method of claim 2, wherein the plurality of hardware APIs actions are specific to the second device based on the hardware resources of the second device.

4. (Canceled)

5. (Original)	The method of claim 1, wherein the first platform comprises a first operating system type and the second platform comprises a second operating system type.

6. (Previously Presented)	The method of claim 5, wherein the plurality of hardware APIs are specific to the second device based on the operating system of the second device.

7-10. (Canceled)

11. (Currently Amended)	A system for providing a unified cross-platform experience, comprising:
	a memory for storing executable program code; and
	one or more processors, functionally coupled to the memory, the one or more processors being responsive to computer-executable instructions contained in the program code and operative to:
	determine that a user account is an owner or authorized user of a first device and a second device;
establish, based at least in part on the determination that the user account is the owner or authorized user of the first device and the second device, a local connection between the first device and the second device, wherein the first device operates on a first platform and the second device operates on a second platform;
	expose, to the first device, an identity of a plurality of hardware APIs that are invokable for executing camera, fingerprint reader, or display actions by the second device, wherein the plurality of hardware APIs are exposed based on the connection being a local connection;
	receive, from the first device, a request to execute at least one of the camera, fingerprint reader, or display actions;[[;]]
	execute the requested camera, fingerprint reader, or display action; 
	provide, by the second device to the first device, first information obtained via execution of the requested camera, fingerprint reader, or display action for display in a requesting application of the first device;
establish a remote Internet connection between the first device and the second device; [[and]]
expose, to the first device, an identity of a plurality of software APIs [[that]] each of which are invokable for executing one of a plurality of actions on the second device by the first device, wherein the plurality of software APIs do not include the plurality of hardware APIs, and wherein the plurality of hardware APIs are not exposed by the second device based on the connection being a remote connection;
receive, from the first device, a request to execute a first action of the plurality of actions;
execute the first action; and
provide, by the second device to the first device, second information obtained via execution of the first action.

12-13. (Canceled)

14. (Currently Amenbded)	A computer-readable storage device comprising executable instructions that, when executed by one or more processors, assist with providing a unified cross-platform experience, the computer-readable storage device including instructions executable by the one or more processors for:
	determining that a user account is an owner or authorized user of a first device and a second device;
establishing, based at least in part on the determination that the user account is the owner or authorized user of the first device and the second device, a local connection between the first device and the second device, wherein the first device operates on a first platform and the second device operates on a second platform;
	identifying, by the first device, a plurality of hardware APIs on the second device that are invokable for executing camera, fingerprint reader, or display actions by the second device, wherein the plurality of hardware APIs are exposed by the second device based on the connection being a local connection;
	requesting, by [[an]] a first application executed on the first device, execution of at least one of the camera, fingerprint reader, or display actions by the second device;
	receiving, by the first device, first information obtained via execution of the at least one camera, fingerprint reader, or display action; 
causing a result corresponding to the first information obtained via execution of the at least one camera, fingerprint reader, or display action to be displayed by the first application executed on the first device;
determining that the first device and the second device are no longer locally connected;
establishing a remote Internet connection between the first device and the second device; [[and]]
identifying, by the first device, a plurality of software APIs on the second device [[that]] each of which are invokable for executing one of a plurality of actions, wherein the plurality of software APIs do not include the plurality of hardware APIs, wherein the plurality of hardware APIs are not exposed by the second device based on the connection being a remote connection;
requesting, by a second application executed on the first device, execution of a first action of the plurality of actions by the second device; and
causing a result corresponding to second information obtained via execution of the first action by the second device to be displayed by the second application executed on the first device.

15. (Original)	The computer-readable storage device of claim 14, wherein the first platform comprises a first device type and the second platform comprises a second device type.

16. (Previously Presented)	The computer-readable storage device of claim 15, wherein the plurality of hardware APIs are specific to the second device based on the hardware resources of the second device.

17. (Canceled)

18. (Original)	The computer-readable storage device of claim 14, wherein the first platform comprises a first operating system and the second platform comprises a second operating system.

19. (Previously Presented)	The computer-readable storage device of claim 18, wherein the plurality of hardware APIs are specific to the second device based on the operating system of the second device.

20. (Canceled)

21. (Previously Presented) The method of claim 1, wherein the plurality of software APIs comprise one or more APIs for executing image editing resources on the second device.

22. (Previously Presented) The method of claim 1, wherein the plurality of software APIs comprise one or more APIs for executing digital assistant processing resources on the second device.

23. (Previously Presented) The method of claim 1, wherein the plurality of hardware APIs further comprise one or more toolbar APIs.

24. (Previously Presented) The system of claim 11, wherein the plurality of software APIs comprise one or more APIs for executing image editing resources on the second device.

25. (Previously Presented) The system of claim 11, wherein the plurality of software APIs comprise one or more APIs for executing digital assistant processing resources on the second device.

26. (Previously Presented) The system of claim 11, wherein the plurality of hardware APIs further comprise one or more toolbar APIs.

27. (Previously Presented) The computer-readable storage device of claim 14, wherein the plurality of software APIs comprise one or more APIs for executing image editing resources on the second device.

28. (Previously Presented) The computer-readable storage device of claim 14, wherein the plurality of software APIs comprise one or more APIs for executing digital assistant processing resources on the second device.

29. (Previously Presented) The computer-readable storage device of claim 14, wherein the plurality of hardware APIs further comprise one or more toolbar APIs.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: During the telephonic interviews with applicant’s attorney, Sara Bradford on August 25, 2022, the examiner stated that applicant’s remarks about were persuasive, but she pointed out that applicant did not claim reciting once a remote internet connection is established and hardware APIs are not exposed, as recited in the claims, then requesting execution of a first action and causing a result to be obtained on the first device. Thus, an amendment doing such was agreed to.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UZMA ALAM/Primary Examiner, Art Unit 2457